         Case 1:18-cr-00601-PGG Document 81 Filed 04/04/19 Page 1 of 2
           Case 1:18-cr-00601-PGG Document 74 Filed 03/08/19 Page 1 of 2




                                   LAW OFFICES OF
                                DONNA R, N~WMAN
                                   ATTORNEY AT LAW
                               20 VESEY STREET, SUITE 400
                               NEW YORK, NEW YORK 10007
                                    TEL. 212·229•1516
                                    FAX 212•676·7497
                                                               MEMO ENDORS' r:·r)
                                                                            C                  •
                                DONNANEWMANLAW@60L,COM      fi'I _fl_ .. ,.. _ ,-      {)   _ J . . _ ~ , f.
                                 MEMHRl N,Y, & N.J. BAR     f~c1f_.             ~ l j {A,(/Vl<,/Vt,G(     '7J

  March 8, 2019                                         ~               </1\l   ~   H ~~
  By ECF & Email
                                                        rte~~~~
                                                                   .sou U1·,a.hi:i,;.k£iv;
  The Honorable Paul G. Gardephe
  United States District Court Judge
  United States Courthouse
                                                                         fwJ14-ewh
  40 Foley Square
  New York, New York 10007

  United States v. David Cardona-Cardona, S118 er 601 (PGG)

  Dear Judge Gardephe:

          I write seeking an unusual request but one that I do feel compelled to
  make. I ask the Court's assistance in obtaining Mr. Cardona's transfer back
 .to Metropolitan Detention Center ("MDC") from the Westchester County Jail
  ("WCJ") in Valhalla, New York where he was taken last week. The transfer
  was not made at the request of the Government and they do not oppose this
· request. As far as I can tell, Mr. Cardona's transfer was simply a random act
  unrelated directly to Mr. Cardona as he advised several inmates were
  transferred the same day as he was but to different locations.
          I ask that Mr. Cardona be taken back to MDC for several reasons. As
  the Court is aware, there is in excess of 1 TB of discovery. The discovery
  includes a large volume of consenual recorded conversations and text
  messages. It is imperative, therefore, for Mr. Cardona to review the
  discovery with counsel with an/or members of the defense team, as well as,
  by himself. Mr. Cardona's detention at (WCJ) makes this process onerous.
  First, there is the additional travel time for members of the defense team
  and the lack of public transportation to WCJ. If Mr. Cardona is at MDC
  where counsel has other clients, she could see her other clients to same
  day as she sees Mr. Cardona, which is an economical use of Criminal
  Justice Act funds. Second, the attorney visiting rooms do not have
        Case 1:18-cr-00601-PGG Document 81 Filed 04/04/19 Page 2 of 2
         Case 1:18-cr-00601-PGG Document 74 Filed 03/08/19 Page 2 of 2




computers at WCJ and thus, counsel must bring her own computer for
review. This requires special permission for each visit from the Warden of
WCJ. Third, there are a limited number of computers which are available to
Mr. Cardona at WCJ. Accordingly, he discovery review will be more limited
and will prolong the discovery review process 1. Fourth, WCJ does not have
email communication for inmates- correlinks- and therefore, Mr. Cardona's
lacks the ability to communicate quickly with counsel. Email
communications are particularly helpful where large segments of discovery
are need to be reviewed. With correlinks, Mr. Cardona can communicate
what he has reviewed to counsel. This is a tremendous assistance to the
defense teams' preparation for their meetings with him.
         In addition, Mr. Cardona's ability to visit with members of his family,
some of whom come from overseas and can only visit with him for a short
time, is made difficult by WCJ policy. Under WCJ policy Mr. Cardona's
family visits must be through a glass and microphone. He cannot be in the
same room with his family due to the nature of his charges. He is, therefore,
denied the same treatment he would be afforded in a federal detention
facility where the nature of the charges does not preclude regular social
visits. This unwarranted unequal treatment, in and of itself, should compel
Mr. Cardona's transfer to a federal detention center.
         In light of the above, I ask only that the Court inquire if the United
States Marshals and MDC, due to the above circumstances, will transfer Mr.
Cardona back to MDC.

Very truly yours,
      Isl
Donna R. Newman
cc: AUSA Elizabeth A. Hanft
    AUSA David W. Denton, Jr.
    David Cardona-Cardona via first class mail


1 I note that Mr. Cardona has not had access to his discovery at all-i.e. other than when counsel
has come to review the discovery with him. Just prior to his transfer Mr. Cardona checked with
the law library at MDC to see if the hard drive the Government had sent there had arrived. The
librarian advised it had not. The next day he was sent to WCJ. The Government advised the
hard drive had in fact been sent to MDC and they are now in the process of retrieving the hard
drive from the MDC. I visited with Mr. Cardona at WCJ on Wednesday and to his knowledge his
discovery hard drive still had not arrived. Counsel had CD's produced for Mr. Cardona to make
his review simpler at MDC. I await directions from WCJ as to how I can get the CD's and/or the
hard drive to Mr. Cardona.
